Citation Nr: 0105435	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychosis based on 
clear and unmistakable error in rating decisions of July and 
September 1970.  







REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney





INTRODUCTION

The veteran served on active duty from April 1967 to January 
17, 1969.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied service connection for a 
psychosis, including as based on clear and unmistakable error 
in prior final rating decisions dated in July and September 
1970.  The veteran appealed the determination to the Board of 
Veterans' Appeals (Board).  In July 1996, the Board found 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for a psychosis, 
and the case was remanded to the RO for additional 
development and adjudication of the claim on a de novo basis, 
unless service connection for a psychosis was granted based 
on clear and unmistakable error in the rating decisions.  The 
claims file was subsequently transferred to the RO in 
San Diego, California, following the veteran's move to that 
state.  Following the requested development, the RO in August 
1997 granted service connection for schizo-affective disorder 
and assigned a 70 percent evaluation from the date of receipt 
of the veteran's reopened claim in July 1992.  However, the 
RO continued its previous denial of the clear and 
unmistakable error claim.  

In November 1997, the veteran filed a claim of entitlement to 
a total rating based on unemployability due to service-
connected disability.  In a rating decision dated the same 
month, the service-connected psychiatric disorder was 
evaluated as 100 percent disabling, effective from July 1992.  
However, the claim of clear and unmistakable error in the 
rating decisions of July and September 1970 remained denied.  
In a decision dated in February 1998, the Board affirmed the 
denial.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in July 2000, the Court vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the Court's decision.  Copies of 
the Memorandum Decision and the briefs of the parties have 
been placed in the claims file.  

In October 2000, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in January 
2001 by submitting a written argument to the Board in support 
of the clear and unmistakable error claim.  That submission 
has been associated with the claims file.  The matter is now 
before the Board for further appellate consideration.  


REMAND

The veteran's original claim for service connection for a 
nervous disorder was received in June 1970.  A rating 
decision dated July 28, 1970, denied the claim.  Following 
the receipt of additional evidence, that determination was 
confirmed by a rating decision dated September 24, 1970.  
Although the veteran was given written notification of these 
determinations, a timely appeal was not thereafter received.  

The veteran essentially contends that the rating decisions 
dated of July and September 1970 were clearly and 
unmistakably erroneous because the RO failed to properly 
apply VA regulations to the facts then of record and grant 
service connection for a psychosis on a presumptive basis.  

In its decision, the Court found that the rating decisions of 
July and September 1970 were final and may not be reversed or 
amended in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).  The Court also recognized that a determination that 
there was clear and unmistakable error in unappealed prior 
rating determinations must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decisions.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court stated that the clear and unmistakable error claims 
presented here are collateral attacks on final RO decisions.  
See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Court noted 
that in Russell, the Court defined clear and unmistakable 
error as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell), cert. 
denied, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).  

The Court noted that the RO in July 1970 had stated, 
apparently regarding the presumption of service connection, 
that "[t]he diagnosis of schizophrenia was made more than 
one year after the veteran's discharge and consequently no 
basis for service connection has been established."  
However, the Court noted that it had previously stated:  

The disease need not be diagnosed in the 
presumption period.  If it is not, 
however, there must "then [be] shown by 
acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis."  38 C.F.R. § 
3.307(c) (1990).  

Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

The Court noted that the same regulatory language, creating 
an exception to a strict application of the one-year 
presumption period, was in the version of § 3.307(c) in 
existence in 1970.  The Court added that such a 
misapplication of § 3.307 alone would not necessarily 
constitute clear and unmistakable error unless the correct 
application of that regulatory section would have 
"manifestly changed the outcome" and constituted error that 
was undebatable so that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-14.  

The Court noted that the veteran argued that because in 1970 
there was no evidence before the RO that contradicted the 
social worker's June 1970 opinion ("I would imagine the 
[veteran] has had problems for several years prior to his 
recent difficulties"), there was no affirmative evidence to 
rebut the presumption of service connection pursuant to 38 
C.F.R. § 3.307(d) (1969), and that the outcome of the claim 
would therefore have been manifestly changed.  See Crippen v. 
Brown, 9 Vet. App. at 422; Link v. West, 12 Vet. App. 39, 45 
(1998).  

The Court noted that the record on appeal did not indicate 
whether the RO in 1970 in fact considered the social worker's 
statement.  The Court said that the fact that the RO did not 
mention in its decision the regulation or the social worker's 
statement did not establish that it was not available to the 
RO or not considered by it.  See Eddy v. Brown, 9 Vet. App. 
52, 58 (1996) (ROs not required to include evidence summary 
or give reasons in decisions until 1990).  The Court stated, 
however, that this case might be one where all of the 
evidence could lead only to one result, citing Link and 
Crippen.  

The Court said that the Board in its February 1998 decision 
did not cite to the statutory and regulatory provisions 
regarding the presumption of service connection that were 
applicable at the time of the 1970 RO decisions.  The Court 
further stated that the Board did not expressly determine 
whether the RO should have applied them or whether, if they 
were applicable, the RO had correctly applied them.  

The Court found that the applicable law at the time of the 
1970 RO decisions provided that in the case of any veteran 
who served for 90 days or more during a period of war, a 
chronic disease (here, a psychosis) that became manifest to a 
degree of 10 percent or more within a year from the date of 
separation from such service shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
the fact that there was no record of evidence of such disease 
during the period of service.  38 U.S.C. § 312(a)(1) (1964 & 
Supp. V 1970) (now 38 U.S.C. § 1112(a)); see also 38 C.F.R. § 
3.307(a) (1969).  In 1970, the Court noted, a veteran with a 
"psychosis in full remission" would have been assigned a 
noncompensable rating, while a veteran whose schizophrenia 
created a "slight impairment of social and industrial 
adaptability" would have been assigned a 10 percent rating.  
38 C.F.R. § 4.132, Diagnostic Codes 9200-9205 (1969).  

The Court further noted that the evidence available at the 
time of the 1970 RO decisions included a lay statement from a 
long-time friend that the veteran had acted unusually after 
he returned from the Army.  The friend said that the veteran 
had "quit school and just wanted to be alone in his own room 
and avoided people."  In an August 1970 statement, the 
veteran had indicated that his illness had begun in the later 
months of 1969, when he had symptoms of depression and 
despondency.  The Court said that the VA social worker's June 
1970 opinion indicated that the veteran's psychiatric 
problems had probably begun several years earlier.  The Court 
indicated that a June 1970 VA hospital discharge summary, 
written by a private psychiatrist who had diagnosed the 
veteran as having schizophrenia, reported that in the fall of 
1969, the veteran had dropped out of college and had "just 
[gone] to pieces".  Thus, the Court said, there appeared to 
be what the Court characterized as  

very substantial evidence that "may be 
identified as manifestations of the 
chronic condition to the requisite 10% 
degree" during the year after the 
veteran's discharge.  Cook (James) v. 
Brown, 4 Vet. App. 231, 237 (1993); see 
also Bailey (Jack) v. Derwinski, 1 Vet. 
App. 441, 445 (1991).  

The Court chided the Board for failing to discuss the 
regulatory exception to the one-year presumption period and 
stated that the Board also failed to discuss the evidence 
that showed "characteristic manifestations of the disease to 
the required degree, followed without unreasonable time lapse 
by definite diagnosis," citing 38 C.F.R. § 3.307(c) (1969).  

However, the Court held that it was not for the Court to 
speculate what would be the outcome of an analysis by the 
Board taking these factors into account and remanded the 
claim to the Board for readjudication under the applicable 
law and regulations.  See Hensley v. West, 212 F.3d 1255, 
1263 (Fed. Cir. 2000) (holding that while Court's ultimate 
conclusion might be a question of law, such conclusions are 
based on factual determinations that are not for the Court 
but for the Board to make); Maggitt v. West, 202 F.3d 1370, 
1378 (Fed. Cir. 2000) (holding that even where legal argument 
was not raised to the Board, it might be appropriate for the 
Court to remand the matter to the Board).  

The Court further noted that, given the 15 or fewer days in 
which a psychosis may have manifested itself following the 
lapse of the one-year presumption period, the consideration 
of the applicability of the regulatory exception to the one-
year presumption seemed especially pertinent.  The Court 
indicated that it seemed significant in this regard that the 
July 1970 RO decision specifically noted that the veteran had 
been committed to a county hospital on February 4, 1970, 
"with a diagnosis of schizophrenia."  The Court noted that 
the RO recognized this diagnosis as an "active psychosis" 
for purposes of service connection for treatment purposes 
under 38 U.S.C. § 1702 (in cases where active psychosis 
arises within two years after service), but did not appear to 
attach any significance to that February 4, 1970, diagnosis 
other than it "was made more than one year after the 
veteran's discharge."  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

At first blush, the new law would not seem to apply to claims 
of clear and unmistakable error in prior unappealed rating 
decisions.  The Board observes, however, that the definition 
of "claimant" contained in new section 5100 of title 38 is 
quite broad.  That section states:  

For purposes of this chapter, the term 
"claimant" means any individual 
applying for, or submitting a claim for, 
any benefit under the laws administered 
by the Secretary [of Veterans Affairs].  

It is arguable that the definition of claimant quoted above 
is so broad that it includes claimants for VA compensation 
benefits based on allegations of clear and unmistakable error 
such as that before the Board now.  The Board further notes 
that the Court has recently requested briefs from the parties 
to another case as to the applicability of the provisions of 
the new law to a claim of clear and unmistakable error in a 
prior final rating decision.  Simmons v. Gober, No. 98-354 
(U.S. Vet. App. Dec. 21, 2000).  

Because there is a question of whether the new law applies in 
whole, in part, or not at all to the pending claim of clear 
and unmistakable error, the Board is reluctant to address the 
question without first providing the veteran and the RO with 
the opportunity to consider this issue.  To do otherwise 
would be potentially prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  

In view of the foregoing, the Board is of the opinion that 
further development is required.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO should consider to what 
extent, if any, the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, apply to the 
veteran's pending clear and unmistakable 
error claim.  To the extent possible, the 
RO should take all steps necessary to 
fulfill those provisions of the new law 
that may be found to be applicable to the 
pending claim of clear and unmistakable 
error.  

2.  In any case, the veteran and his 
attorney-representative should be 
afforded the opportunity to submit 
additional evidence - to the extent 
appropriate to a clear and unmistakable 
error claim - and argument on the matter 
remanded herein.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any such 
submissions should be associated with the 
claims file.  

3.  The RO should then review the claims 
file, with particular attention to the 
Memorandum Decision of the Court dated 
July 11, 2000; the briefs of the parties 
submitted to the Court; the attorney-
representative's January 2001 submission 
to the Board, and any further submissions 
that may be received, as well as to the 
law in effect in 1970, especially the 
provisions of 38 C.F.R. § 3.307.  The RO 
should then readjudicate the claim of 
entitlement to service connection for a 
psychosis based on clear and unmistakable 
error in rating decisions of July 28, 
1970, and September 24, 1970.  

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his attorney-representative, 
and they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



